DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 3, 5, 7, 8, 10, 11, 13-18, and 20 are amended. Claims 2, 4, 6, 9, 12 and 19 are original. This is a Notice of Allowability in response to the arguments and amendments filed 4/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed 4/22/2021 are accepted and the objection is therefore withdrawn.
Drawings
The amendments to the drawings filed 4/22/2021 are accepted and the objection is therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is:
(a) an input interface configured to accept traffic information, in Claims 2 and 3
because the claim limitations uses the generic placeholder “interface” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0092 recites that the inputs interface is a computer input, and ¶0089 recites the computer comprises a processor, the limitation therefore corresponding to a processor input for received data.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gennadiy Vinokur on 5/27/2021.  Claims 1, 3, 4, 8-12, 16, 18, and 20 of the application have been amended as follows: 


1. (currently amended) A system for jointly controlling vehicles, comprising:
	a memory configured to store a traffic configuration of a zone of intersection of a first road and a second road, wherein the intersection zone includes a sequencing zone and a control zone specified in the traffic configuration, wherein the sequencing zone includes a section of the first road and a section of the second road in proximity to the intersection, and wherein the control zone includes a section of the first road and a section of the second road between the intersection and the corresponding sections of the sequencing zone;
	a processor configured to

	transmit motion constraints to the vehicles, wherein the transmitted motion constraints are configured to constrain a maximum number of vehicles allowed in the control zone by preventing the vehicles of different groups to travel simultaneously in the control zone;
	determine optimal motion trajectories for the vehicles of the same group traveling in the control zone on the first and the second roads to pass the intersection by solving an optimization problem with computational complexity constrained by the maximum number of vehicles in the control zone; and
	transmit the optimal motion trajectories to the corresponding vehicles.

3. (currently amended) The system of claim 1, further comprising:
	an input interface configured to accept traffic information in the intersection zone, wherein the intersection zone includes an information zone preceding the sequencing zone, such that in the traffic configuration stored in the memory the sequencing zone is sandwiched between the information zone and the control zone, wherein the processor is configured to 
	determine states of vehicles traveling within the information zone;
	track the state of the vehicles within the information zone to estimate a current state of the vehicles within the sequencing zone; and
	group the vehicles in the sequencing zone based on their current states.

4. (currently amended) The system of claim 1, wherein the processor determines different motion constraints for the vehicles of different groups to prevent the vehicles of different  simultaneously in the control zone ensuring that the first vehicle of the following group cannot pass the last vehicle of the preceding group.

8. (currently amended) The system of claim 7, wherein the processor solves a mixed-integer linear problem to determine optimal times of the vehicles arriving at the intersection and speed constraints ensuring that the vehicles of different groups arrive at the intersection sequentially.

9. (currently amended) The system of claim 1, wherein the system is arranged on an edge device placed in proximity to the intersection.

10. (currently amended) The system of claim 9, wherein the edge device further comprises:
	a set of sensors to collect traffic information in the intersection zone, wherein the processor of the system is configured to perform the grouping and the joint controlling based on the traffic information; and
	a transmitter to transmit to the vehicles in the control zone the motion constraints and corresponding trajectories.

11. (currently amended) A method for jointly controlling vehicles, wherein the method uses a processor coupled to a memory storing a traffic configuration of a zone of intersection of a first road and a second road, wherein the intersection zone includes a sequencing zone and a control zone specified in the traffic configuration, wherein the sequencing zone includes a section of the first road and a section of the second road in proximity to the intersection, and wherein the control zone includes a section of the first road and a section of the second road between the intersection and the corresponding sections of the sequencing zone, wherein the processor is 
	grouping vehicles traveling on the first road and the second road within the sequencing zone into a set of groups of the vehicles, wherein at least some groups of the vehicles include vehicles traveling on the first road and vehicles traveling on the second road;
	transmitting motion constraints to the vehicles, wherein the transmitted motion constraints are configured to constrain 
	determining optimal motion trajectories for the vehicles of the same group traveling in the control zone on the first and the second roads to pass the intersection by solving an optimization problem with computational complexity constrained by the maximum number of vehicles in the control zone; and
	transmitting the optimal motion trajectories, thereby causing the vehicles in the control zone to follow the corresponding optimal motion trajectories.

12. (currently amended) The method of claim 11, wherein the preventing the vehicles of different groups to travel  simultaneously in the control zone includes placing different motion constraints on the vehicles of different groups.

16. (currently amended) The method of claim 15, further comprising:
	determining the states of the vehicles within an information zone  wherein the information zone precedes the sequencing zone, such that in the traffic configuration the sequencing zone is sandwiched between the information zone and the control zone; and
	tracking the state of the vehicles within the information zone to estimate the current state of the vehicles within the sequencing zone.

18. (currently amended) The method of claim 15, wherein the grouping comprises:
	assigning the vehicles into different groups based on a proximity of each vehicle to the control zone and based on the maximum allowed number of the vehicles in the control zone.

20. (currently amended) A non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising:
	accessing a traffic configuration of a zone of intersection of a first road and a second road, wherein the intersection zone includes a sequencing zone and a control zone specified in the traffic configuration, wherein the sequencing zone includes a section of the first road and a section of the second road in proximity to the intersection, and wherein the control zone includes a section of the first road and a section of the second road between the intersection and the corresponding sections of the sequencing zone;
	grouping vehicles traveling on the first road and the second road within the sequencing zone into a set of groups of the vehicles, wherein at least some groups of the vehicles include vehicles traveling on the first road and vehicles traveling on the second road;
	transmitting motion constraints to the vehicles, wherein the transmitted motion constraints are configured to constrain 

	transmitting the optimal motion trajectories, thereby causing the vehicles in the control zone to follow the corresponding optimal motion trajectories.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 11, and 20, the most similar prior art, Publication US20100134320A1 (Chevion et al.) teaches a system/method/computer-readable storage medium for jointly controlling vehicles, comprising: a memory configured to store a traffic configuration of a zone of intersection of a first road and a second road (see Figures 1, 2, [0065, 0068]), group vehicles traveling on the first road and on the second road (see [0096, 0129], convoys may be assembled), prevent the vehicles of different groups to travel simultaneously in the control zone (see Figure 12, [0043, 0094], the area control facility controls vehicles to pass through the intersection in an interleaved fashion), and transmit the motion trajectories to the corresponding vehicles (see [0114] speed-up parameters are communicated to vehicles).
Publication US2014/0210645A1 (Sharma) teaches traffic control techniques utilizing an upstream information zone (see Figure 2B, [0056-0059] e.g. zone 5) and grouping vehicles based on their current states (see [0099-0101, 0103, 0104] in step 174 clusters are identified as upstream platoons based on a scarcity ratio, which is based on the time space matrix, and occurs for each of the different zones. In other words, platoons are determined based on the state information including that gathered in a prior information zone). 
NPL Publication “Mixed-Integer Linear Programming for Optimal Scheduling of Autonomous Vehicle Intersection Crossing” (Fayazi et al.) teaches solving an optimization problem for intersection control (see p. 287, using a Mixed Integer Linear Program (MILP) to optimize scheduling of vehicle arrival at an intersection, (p. 290 finding time of arrival taccess and see p. 294, based on taccess a speed adjustment can be calculated).
Published Application US2020/0298882A1 (Kobayashi et al.). teaches grouping vehicles wherein at least some groups of the vehicles include vehicles traveling on the first road and vehicles traveling on the second road (see Figure 6, [0090]).
Published Application US2020/0193813A1 (Sui) teaches constraining a maximum number of vehicles allowed in an intersection (see [0074]).
However the prior art does not disclose or render obvious a system/method to perform all limitations as recited including being configured to:

group vehicles… wherein at least some groups of the vehicles include vehicles traveling on the first road and vehicles traveling on the second road;
transmit motion constraints to the vehicles, wherein the transmitted motion constraints are configured to constrain a maximum number of vehicles allowed in the control zone by preventing the vehicles of different groups to travel simultaneously in the control zone; and 
determine optimal motion trajectories for the vehicles of the same group traveling in the control zone on the first and the second roads to pass the intersection by solving an 

Applicant’s arguments and the amendments addressing the rejections under 35 U.S.C. § 112 and 103 are persuasive and the previously made rejections are withdrawn. The combination of limitations defining the particular traffic zones and functions for transmitting of motion constraints configured to constrain a number of vehicles, and then determine and transmit optimal motion trajectories, combined with the particularly grouping of vehicles on different roads with respect to an intersection is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 11, and 20 is allowable. The subject matter of Claims 2-10 and 12-19 is also therefore allowable as being dependent on Claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571).  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619